DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to communication filed on 01/06/2022.
Claims 1-2, 5-6 and 9-20 are pending. Claims 3-4 and 7-8 are canceled. Claims 1, 5-6, 15-17 and 19-20 are amended.
	The previous rejections of claims 1-17 and 19-20 under 35 U.S.C. 112(b) are withdrawn, necessitated by the applicant amendment. 
	The previous rejection of claims 1-2, 11-12 and 13 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
	 Allowable Subject Matter
Claims 1-2, 5-6, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 5-6 and 9-13, the claims have been amended to include the allowable subject matter of claims 3-4 and 7-8.
The closest prior art Singer (US 3,991,170) discloses a method for forming mesophase pitch, comprising:
providing coal tar (see col 5 lines 40-50) to a reactor (see col 4 lines 60-68);
applying a stimulus to an amount of coal tar, the stimulus comprising a magnetic field (see col 4 lines 30-40);
and forming mesophase pitch from coal tar (see col 5 lines 1-15).

With respect to claims 14-17, the closest prior art, Singer, teaches a substantial portion of the applicant inventions, however, does not teach or suggest to one with ordinary skill in the art, the claimed evaluation step and selection of a parameter in response to said evaluation.
With respect to claims 18-20, Independent claim 18, recites limitations to an evaluation step and selection of a parameter in response to said evaluation, that is not taught or suggest by the closest prior art Singer (US 3,991,170).
Thus, it is the Examiner position that the claimed inventions are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771         

/Randy Boyer/
Primary Examiner, Art Unit 1771